 Fill in this information to identify the case:
B 10 (Supplement 2) (12/11)           (post publication draft)
 Debtor 1                STACEY LYNN WILLIAMS
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                            Middle District of Pennsylvania
 United States Bankruptcy Court for the: ______________________      District of __________
                                                                             (State)
 Case number                15-00415
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information


                                  USDA Rural Housing Service                                                 Court claim no. (if known):
 Name of creditor:                ______________________________________
                                                                                                             _________________

 Last 4 digits of any number you use to identify the debtor’s account:                   1 ____
                                                                                       ____  8 ____
                                                                                                 2 ____
                                                                                                    0
 Property address:                222 M STREET
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                   LITTLESTOWN            PA        17340
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

  
  ✔     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date               $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

       Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:              ____/_____/______
                                                                                 MM / DD / YYYY

  ✔
       Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                         (a)   $$__________
                                                                                                                                     38,405.00
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                +   (b)   $ __________

        c. Total. Add lines a and b.                                                                                        (c)   $$__________
                                                                                                                                     38,405.00
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                02/28/2015
                                                                                 ____/_____/______
        due on:                                                                  MM / DD / YYYY


Form 4100R                                                 Response to Notice of Final Cure Payment                                    page 1

     Case 1:15-bk-00415-HWV                           Doc 72 Filed 03/25/20 Entered 03/25/20 13:08:07                               Desc
                                                      Main Document    Page 1 of 7
              STACEY LYNN WILLIAMS                                                                                  15-00415
Debtor 1      _______________________________________________________                       Case number (if known) _____________________________________
              First Name      Middle Name               Last Name




 Part 4:     Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:     Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::
  ✔ I am the creditor.
  
   I am the creditor’s authorized agent.


 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




             8__________________________________________________
              /s/ Peggy Spisak
                 Signature
                                                                                            Date        03/25/2020
                                                                                                     ____/_____/________



                  Peggy Spisak
 Print           _________________________________________________________                  Title    Bankruptcy Specialist
                                                                                                     ___________________________________
                 First Name                      Middle Name         Last Name




 Company          USDA - Rural Housing Service
                 _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address         _________________________________________________________
                 Number                 Street


                 ___________________________________________________
                 City                                                State       ZIP Code




 Contact phone     800 _____–
                 (______) 349 _________
                               5097                     Ext. 5407                                 csc.bkr@stl.usda.gov
                                                                                            Email ________________________




Form 4100R                                                      Response to Notice of Final Cure Payment                                       page 2

     Case 1:15-bk-00415-HWV                              Doc 72 Filed 03/25/20 Entered 03/25/20 13:08:07                                   Desc
                                                         Main Document    Page 2 of 7
                                 Middle District of Pennsylvania                      Case No.    15-00415
                                                                                      Claim No.


                                 CERTIFICATE OF SERVICE

I,   Peggy Spisak    , do hereby certify that on 03/25/2020 , I served copies of the NoticetoofNotice of
                                                                                  Response
Final Cure Payment to the following participants by the United States Postal Service, postage
prepaid, and/or by CM/ECF as indicated:


By U.S. Mail, postage prepaid:
                                 STACEY LYNN WILLIAMS
Debtor(s)

                                 222 M STREET
                                 LITTLESTOWN, PA 17340




Via CM/ECF:

Debtor’s Attorney of Record:                             Chapter 13 Trustee:

Gary J Imblum                                            Charles J DeHart, III (Trustee)
Imblum Law Offices, P.C.                                 8125 Adams Drive, Suite A
4615 Derry Street                                        Hummelstown, PA 17036
Harrisburg, PA 17111

Chapter 13 Trustee:




Date:   03/25/2020                     /s/      Peggy Spisak
                                               Peggy Spisak
                                       Bankruptcy Specialist
                                       USDA, Rural Housing Service
                                       1-800-349-5097 ext. 3722




                                               “
Case 1:15-bk-00415-HWV           Doc 72 Filed 03/25/20 Entered 03/25/20 13:08:07              Desc
                                 Main Document    Page 3 of 7
                                                      Motion Work Sheet

CUSTOMER NAME              STACEY LYNN WILLIAMS

ACCOUNT NUMBER             *1820

DATE OF FILING               2/4/2015                 BKR CASE #    15-00415

             POST - PETITION PAYMENTS DUE                           POST-PETITION PAYMENTS       PRE-PETITION PAYMENTS
Payment      Principal     ESCROW      LATE             Total             Paid by Debtor              Paid by Trustee
Due Date     & Interest +            + Fees       =    AMT DUE      DATE RCV'D      AMT RCV'D    DATE RCV'D     AMT RCV'D
 2/28/2015      $636.72      $347.64                     $984.36
 3/28/2015      $347.75      $347.64                     $695.39           3/6/2015    $624.68
 4/28/2015      $347.75      $347.64                     $695.39          4/28/2015    $639.69
 5/28/2015      $347.75      $347.64                     $695.39
 6/28/2015      $347.75      $347.64                     $695.39
 7/28/2015      $347.75      $347.64                     $695.39           7/6/2015    $639.69
 8/28/2015      $347.75      $347.64                     $695.39          8/12/2015    $639.69
 9/28/2015      $347.75      $346.24                     $693.99
10/28/2015      $347.75      $346.24                     $693.99
11/28/2015      $347.75      $346.24                     $693.99          11/9/2015    $680.00
12/28/2015      $347.75      $346.24                     $693.99
 1/28/2016      $347.75      $346.24                     $693.99          1/12/2016    $400.00
 2/28/2016      $347.75      $346.24                     $693.99          2/10/2016    $300.00
 3/28/2016      $347.75      $346.24                     $693.99
 4/28/2016      $347.75      $346.24                     $693.99          4/18/2016    $680.00
 5/28/2016      $347.75      $346.24                     $693.99
 6/28/2016      $347.75      $361.84                     $709.59
 7/28/2016      $347.75      $361.84                     $709.59
 8/28/2016      $347.75      $361.84                     $709.59
 9/28/2016      $347.75      $361.84                     $709.59                                  9/29/2016       $213.00
10/28/2016      $347.75      $361.84                     $709.59                                 10/13/2016       $447.93
11/28/2016      $347.75      $361.84                     $709.59                                  11/5/2016       $453.63
                                                                                                 11/27/2016       $447.93
12/28/2016       $347.75      $361.84                     $709.59                                 12/5/2016       $453.63
                                                                                                 12/19/2016       $446.03
 1/28/2017       $347.75      $361.84                     $709.59
 2/28/2017       $347.75      $361.84                     $709.59
 3/28/2017       $347.75      $361.84                     $709.59
 4/28/2017       $347.75      $361.84                     $709.59
 5/28/2017       $347.75      $361.84                     $709.59
 6/28/2017       $347.75      $366.28                     $714.03
 7/28/2017       $347.75      $366.28                     $714.03
 8/28/2017       $347.75      $366.28                     $714.03                                 8/7/2017        $187.92

                   Case 1:15-bk-00415-HWV     Doc 72 Filed 03/25/20 Entered 03/25/20 13:08:07    Desc
Audit by PEGGY SPISAK                               Completed 3/25/2020
                                              Main Document       Page 4 of 7                                  Page 1 of 4
                                                Motion Work Sheet

                                                                                              8/21/2017      $515.05
                                                                                              8/31/2017      $309.03
 9/28/2017      $347.75    $366.28                  $714.03                                   9/18/2017    $1,547.95
                                                                                              9/27/2017      $618.06
10/28/2017      $347.75    $366.28                  $714.03                                  10/21/2017      $309.03
11/28/2017      $347.75    $366.28                  $714.03
12/28/2017      $347.75    $366.28                  $714.03                                   12/2/2017      $410.28
                                                                                             12/28/2017      $410.28
 1/28/2018      $347.75    $366.28                  $714.03                                   1/26/2018      $307.71
 2/28/2018      $347.75    $366.28                  $714.03                                   2/28/2018      $307.71
 3/28/2018      $347.75    $366.28                  $714.03
 4/28/2018      $347.75    $366.28                  $714.03                                   4/5/2018       $410.28
                                                                                             4/18/2018        $69.80
 5/28/2018      $347.75    $366.28                  $714.03
 6/28/2018      $347.75    $374.82                  $722.57                                  6/21/2018       $615.42
                                                                                             6/28/2018     $1,751.07
 7/28/2018      $347.75    $374.82                  $722.57                                  7/26/2018       $512.85
 8/28/2018      $347.75    $374.82                  $722.57                                  8/16/2018       $307.71
 9/28/2018      $347.75    $374.82                  $722.57                                  9/22/2018       $390.13
10/28/2018      $347.75    $374.82                  $722.57
11/28/2018      $347.75    $374.82                  $722.57                                  11/7/2018       $512.85
12/28/2018      $347.75    $374.82                  $722.57                                  12/1/2018       $408.52
 1/28/2019      $347.75    $374.82                  $722.57
 2/28/2019      $347.75    $374.82                  $722.57                                   2/1/2019       $510.65
                                                                                             2/19/2019       $408.52
                                                                                             2/28/2019       $408.52
 3/28/2019      $347.75    $374.82                  $722.57                                  3/29/2019       $510.65
 4/28/2019      $347.75    $374.82                  $722.57                                  4/25/2019       $408.52
 5/28/2019      $347.75    $374.82                  $722.57                                  5/23/2019       $408.52
 6/28/2019      $347.75    $392.93                  $740.68
 7/28/2019      $347.75    $392.93                  $740.68                                  7/22/2019       $408.52
 8/28/2019      $347.75    $392.93                  $740.68
 9/28/2019      $347.75    $392.93                  $740.68                                   9/13/2019    $1,759.82
                                                                                              9/25/2019      $408.52
11/28/2019      $347.75    $392.93                  $740.68                                  11/23/2019      $724.57
12/28/2019      $347.75    $392.93                  $740.68                                   12/2/2019      $106.96
                                                                                              12/9/2019      $511.75
                                                                                             12/23/2019      $511.75
 1/28/2020      $347.75    $392.93                  $740.68                                   1/27/2019      $511.75
 2/28/2020      $347.75    $392.93                  $740.68
                                                      $0.00                                   3/4/2020       $409.40
                                                      $0.00                                                  $201.74


                  Case 1:15-bk-00415-HWV   Doc 72 Filed 03/25/20 Entered 03/25/20 13:08:07   Desc
Audit by PEGGY SPISAK                            Completed 3/25/2020
                                           Main Document       Page 5 of 7                                Page 2 of 4
                                                                    Motion Work Sheet

                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                                                                           $0.00
                           Non Amortized Fees:
                                                                    Total Due
  12/9/2019     LATE FEE PYT                                              -$35.27
 11/23/2019     LATE FEE PYT                                              -$29.18
                LATE FEE PYT                                                $9.13




Pre-petition foreclosure expenses removed from post
petition due and added to claim. ------------------------>      -
Negative Escrow Fees Removed from Amount due &
shown Below for Accounting Purposes Only.-------->              -

                                                                      ACCOUNT SUMMARY

                       Case 1:15-bk-00415-HWV                Doc 72 Filed 03/25/20 Entered 03/25/20 13:08:07   Desc
Audit by PEGGY SPISAK                                              Completed 3/25/2020
                                                             Main Document       Page 6 of 7                          Page 3 of 4
                                                    Motion Work Sheet


TOTAL AMOUNT DUE FROM DEBTOR SINCE BANKRUPTCY FILING                                                     $43,008.75
TOTAL AMOUNT PAID BY DEBTOR SINCE BANKRUPTCY FILING                                                       $4,603.75
TOTAL AMOUNT THE DEBTOR IS DELINQUENT SINCE BANKRUPTCY FILING                                            $38,405.00

                                                                 (          51.85 MONTHS OF PAYMENTS
                                                                 (        $740.68

ORIGINAL PROOF OF CLAIM ARREARAGE                                                    $20,573.96
PRE-PETITION FEES ADDED TO CLAIM                                                          $0.00
AMENDED PROOF OF CLAIM (if applicable)                                               $20,573.96
TOTAL TRUSTEE PAYMENTS                                                               $20,573.96
LESS ESCROW SHORTAGE

TOTAL PRE-PETITION BALANCE DUE                                                           $0.00

             TOTAL ESCROW ADVANCES (listed above)                           $0.00

             TOTAL ACCOUNT DELINQUENCY                                  $38,405.00     $161.00




NOTES:




                  Case 1:15-bk-00415-HWV     Doc 72 Filed 03/25/20 Entered 03/25/20 13:08:07      Desc
Audit by PEGGY SPISAK                              Completed 3/25/2020
                                             Main Document       Page 7 of 7                             Page 4 of 4
